William R. Baldiga, Esquire
Bennett S. Silverberg, Esquire
BROWN RUDNICK LLP
Seven Times Square
New York, NY 10036
(212) 209-4800

and

Tristan G. Axelrod, Esquire (Pro Hac Vice Pending)
BROWN RUDNICK LLP
One Financial Center
Boston, MA 02111

Proposed Counsel for the
Debtors and Debtors-in-Possession


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                     :
In re:                                               :              Chapter 11
                                                     :
DEAN & DELUCA NEW YORK, INC.,                        :              Case No. 20-_______(___)
et al.                                               :
                                                     :              Joint Administration Requested
                                  Debtors. 1         :
                                                     :

             APPLICATION OF THE DEBTORS PURSUANT TO 11 U.S.C. §§ 105(a)
           AND 363(b) FOR (1) AUTHORITY TO DESIGNATE LAWTON BLOOM AND
               JOSEPH BAUM OF ARGUS MANAGEMENT CORPORATION AS
                       CO-CHIEF RESTRUCTURING OFFICERS AND
                  (2) APPROVAL OF APPOINTMENT OF SUCH OFFICERS

         The above-captioned debtors and debtors in possession (the “Debtors” or the

“Company”), by and through their undersigned counsel, hereby submit this motion (the


1
         The Debtors in the Chapter 11 Cases and the last four digits of each Debtor's taxpayer identification
         number as as follows: Dean & Deluca New York, Inc. (3111); Dean & Deluca, Inc. (2998); Dean & Deluca
         Brands, Inc. (2878); Dean & Deluca International, LLC (8995); Dean 7 Deluca Small Format, LLC (1806);
         Dean & Deluca Atlanta, LLC (6678); Dean & Deluca Markets, LLC (2674). The registered address for the
         Debtors is 251 Little Falls Drive, Wilmington, Delaware 19808.


                                                         1
“Motion”), pursuant to sections 105(a) and 363(b) of title 11 of the United States Code (the

“Bankruptcy Code”), for entry of an order substantially in the form attached hereto as Exhibit B

authorizing the Debtors to employ and retain Argus Management Corporation (“Argus”) to

provide the Debtors with chief restructuring officers and related assistance and managerial

services, and related relief. In support of this Motion, the Debtors rely on the affidavit of Joseph

Baum (the “Affidavit”), a copy of which is attached hereto as Exhibit A and which will be

supplemented prior to final approval of the relief requested herein. In further support of this

Motion, the Debtors respectfully state as follows:

                                     Jurisdiction and Venue

       1.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b). Venue is

proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       2.      The statutory predicates for the relief sought herein are sections 105(a) and 363(b)

of the Bankruptcy Code and, to the extent applicable, Rule 2014 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule 2014-1 of the Local Bankruptcy Rules

for the Southern District of New York (the “Local Rules”).

                                           Background

       3.      On the date hereof (the “Petition Date”), the Debtors filed a voluntary petition for

relief with the Court under chapter 11 of the Bankruptcy Code. The Debtors continue to operate

their business as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

Code. No request for the appointment of a trustee or examiner has been made in these Chapter

11 Cases and, as of the date of the filing of this Motion, no official committees have been

appointed or designated.



                                                 2
         4.      The factual background regarding the Debtors, including the events leading to the

filing of the Chapter 11 Cases, is set forth in detail in the Declaration of Joseph Baum in Support

of First-Day Pleadings (the “Baum Declaration”), 2 which is fully incorporated herein by

reference.

                                            Relief Requested

         5.      By this Application, pursuant to sections 105(a) and 363(b) of the Bankruptcy

Code and, to the extent applicable, Bankruptcy Rule 2014 and Local Rule 2014-1 of the Local

Rules, the Debtors seek entry of an order, substantially in the form proposed hereto as Exhibit B,

granting authority to employ and retain Argus Management Corporation to provide the Debtors

with chief restructuring officers and related assistance.

                                       Basis for Relief Requested

A.       Professional Qualifications

         6.      The Debtors believe that Argus, Mr. Bloom and Mr. Baum have considerable

experience in matters of this character and are well qualified to serve the Debtors in this case as

Co-CROs, based on Argus’ expertise and Mr. Bloom and Mr. Baum’s individual backgrounds.

         7.      Argus specializes in the provision of turnaround, crisis management, performance

improvement and restructuring and accounting services for public and private companies,

general creditors, secured parties, acquirers of non-performing companies and judicial bodies.

Prior to the Chapter 11 Petition Date, commencing on March 26, 2020, the Company engaged

Argus, as more fully described below.




2
     All capitalized terms herein that are not otherwise defined shall have the meaning ascribed to them in
     the Baum Declaration.

                                                     3
        8.      Mr. Bloom is a principal of Argus and has worked with management teams,

creditors, creditors’ committees and boards of directors in all aspects of distressed businesses,

operational re-engineering and financial restructuring and liquidation.

        9.      Mr. Bloom first joined Argus in 1999. With Argus, he has focused on interim

management, asset divestitures, equity placements and turnaround and financial advisory

services engagements in a variety of industries including media, construction, manufacturing,

debt collections, telecommunications, industrial contracting, and retail.

        10.     Mr. Baum is a Managing Director of Argus and holds CPA, CIRA, CFE, and CFF

certifications. He has been employed by Argus since 2016 and has over 20 years of experience

as a senior financial consultant to distressed companies both in and out of court. He has provided

financial management and consultancy services to chapter 11 debtors across a variety of

industries, including financial services, healthcare, gaming and hospitality, and retail.

        11.     The Debtors believe that the retention of Argus, Mr. Bloom and Mr. Baum will be

critical to the Debtors’ efforts to maximize the value of their estates for the benefit of creditors.

Furthermore, the Debtors believe that Argus is well-qualified and able to serve the Debtors in a

cost-effective, efficient and timely manner.

        B.      Services to be Rendered 3

        12.     The Co-CROs will render, among others, the following services to the Debtors

(the “Services”):

                (i)      Working with the Debtors and their counsel to prepare initial bankruptcy
                         filings, to fulfill ongoing filing requirements, and to prepare a bankruptcy
                         plan and disclosure statement;

3
    This summary of the Engagement Letter, including without limitation the description contained herein of
    Argus’ scope of services, compensation and indemnification rights, is provided as a convenience only. To the
    extent that the summary differs in any way from the terms of the Engagement Letter, the terms of the
    Engagement Letter shall control.


                                                       4
               (ii)    working with and overseeing the Debtors’ officers and professionals on
                       the compiling and formatting of data and analyses necessary and
                       appropriate for the Chapter 11 Cases;

               (iii)   overseeing and coordinating various activities related to the Chapter 11
                       Cases;

               (iv)    as appropriate, actively communicating with the Office of the United
                       States Trustee for the Southern District of New York and its professionals,
                       the Court, any official committees that may be formed, individual
                       creditors and creditor groups and other parties-in-interest, as appropriate;

               (v)     executing affidavits and providing testimony in court proceedings as
                       required; and

               (vi)    any and all other activities and/or services that are approved by the
                       Debtors as their directors may from time to time determine appropriate, as
                       additionally agreed to by Argus.

       13.     The Debtors understand that Argus intends to work closely with other

professionals retained by the Debtors to ensure that there is no unnecessary duplication of

services performed for or charged to the Debtors’ estates.

C.     Professional Compensation

       14.     Subject to the Court’s approval, and in accordance with the applicable provisions

of the Bankruptcy Code, the Bankruptcy Rules, the Local Bankruptcy Rules, orders of this Court

and guidelines established by the U.S. Trustee, pursuant to the Engagement Letter, the Debtors

request that Argus will be compensated based on the following hourly rate schedule:

                           Lawton Bloom              $550/hour
                           Joseph Baum               $515/hour
                           Staff                     $225 - $400/hour
                           Paraprofessionals         $100 - $175/hour

       15.     The Debtors believe that the overall compensation structure described above is

competitive with compensation generally charged by restructuring services firms of similar

stature as Argus for similar engagements, both in and out of court, and is straightforward and

economical.

                                                 5
D.     Prepetition Payments to Argus

       16.    Prior to the Petition Date, the Debtors provided Argus a retainer in the amount of

$250,000. Argus seeks to hold the retainer under the Engagement Letter during these Chapter 11

Cases as security for the payment of fees and expenses incurred under the Engagement Letter.

E.     Indemnification

       17.    The Debtors will indemnify and hold harmless Argus and its shareholders,

directors, officers, managers, employees, contractors, agents and controlling persons (including

Mr. Bloom and Mr. Baum) (each, an “Indemnified Party”) from and against any and all claims,

liabilities, damages, obligations, costs and expenses (including reasonable attorneys’ fees and

expenses and costs of investigation) arising out of or relating to the Engagement Letter, the

execution and delivery of the Engagement Letter, services under the Engagement Letter or any

matters relating to or arising from the Engagement Letter, except to the extent that any such

claim, liability, obligation, damage, cost or expense shall have been determined by final non-

appealable court of competent jurisdiction, to have resulted from the gross negligence or willful

misconduct of the Indemnified Party or Indemnified Parties in respect of whom such liabilities

are asserted. In connection therewith, the Debtors shall advance expenses to the Indemnified

Parties as provided in the Engagement Letter upon request.

       18.    Both the Debtors and Argus believe that such provisions are customary and

reasonable for engagements of this nature in chapter 11 proceedings.

F.     Relationships to Debtors

       19.    Although not directly applicable, Bankruptcy Rule 2014 requires that an

application for retention include specific facts showing the necessity for the employment, the

name of the firm to be employed, the reasons for the selection, the professional services to be



                                               6
rendered, any proposed arrangement for compensation and, to the best of the applicant’s

knowledge, all of the firm’s connections with the debtor, creditors, any other party in interest,

their respective attorneys and accountants, the United States Trustee, or any person employed in

the office of the United States Trustee. Fed. R. Bankr. P. 2014.

         20.   As described in detail in the Affidavit, Argus has, among other things, searched

its files to determine whether it represents, or has represented, any of the Debtors’ creditors or

other parties-in-interest in this proceeding or matters wholly unrelated to this proceeding.

         21.   To the best of the Debtors’ knowledge, and except as disclosed in the Affidavit,

Argus has no connection with, and holds no interest adverse to, the Debtors, their creditors,

equity security holders, current or former officers and directors, or any other parties-in-interest,

or their respective attorneys and accountants, the United States Trustee for the Southern District

of New York (the “U.S. Trustee”), or any person employed in the office of the U.S. Trustee in

any matter relating to the Debtors or their estates.

         22.   Argus has informed the Debtors that it will conduct an ongoing review of its files

to ensure that no conflicts or other disqualifying circumstances exist or arise. If any new

material facts or relationships are discovered or arise, Argus will supplement its disclosure to the

Court.

                                       Applicable Authority

         23.   Section 363(b)(1) of the Bankruptcy Code provides that “[t]he trustee, after notice

and a hearing, may use, sell or lease, other than in the ordinary course of business, property of

the estate.” 11 U.S.C. § 363(b)(1). Additionally, section 105(a) of the Bankruptcy Code allows

this Court to “issue any order, process, or judgment that is necessary or appropriate to carry out

the provisions of [the Bankruptcy Code].” 11 U.S.C. § 105(a).



                                                  7
        24.      This Court should approve the retention and appointment of the CRO, even if

outside the ordinary course of business, if the Debtors demonstrate a sound business justification

for the transactions. See, e.g., Comm. of Equity Sec. Holders v. Lionel Corp. (In re Lionel

Corp.), 722 F.2d 1063, 1071 (2d Cir. 1983); see also In re Martin, 91 F.3d 389, 395 (3d Cir.

1996) (citing In re Schipper, 933 F.2d 513, 515 (7th Cir. 1991)); In re Delaware Hudson Ry. Co.,

124 B.R. 169, 179 (D. Del. 1991). Once the debtor articulates a valid business justification,

“[t]he business judgment rule ‘is a presumption that in making a business decision the directors

of a corporation acted on an informed basis, in good faith and in the honest belief that the action

was in the best interests of the company.’“ In re Integrated Res., Inc., 147 B.R. 650, 656

(S.D.N.Y. 1992) (quoting Smith v. Van Gorkom, 488 A.2d 858, 872 (Del. 1985)). The business

judgment rule has vitality in Chapter 11 cases and shields a debtor’s management from judicial

second-guessing. See id.; Comm. of Asbestos-Related Litigants and/or Creditors v. Johns-

Manville Corp. (In re Johns-Manville Corp.), 60 B.R. 612, 615-16 (Bankr. S.D.N.Y. 1986)

(“[T]he Code favors the continued operation of a business by a debtor and a presumption of

reasonableness attaches to a debtor’s management decisions”).         Here, the “sound business

justification” test is satisfied.

        25.      When supported by sound business judgment, bankruptcy courts in this District

have authorized the employment by a debtor of officers pursuant to section 363 of the

Bankruptcy Code. See In re Lehman Bros. Holdings, Inc., Ch. 11 Case No. 08-13555 (JMP)

(Bankr. S.D.N.Y. Dec. 17, 2008)[Docket No. 2278]; In re PRC, LLC, Ch. 11 Case No. 08-10238

(MG) (Bankr. S.D.N.Y. Feb. 27, 2008) [Docket No. 182]; In re Bally Total Fitness of Greater

N.Y., Inc., Ch. 11 Case No. 07-12395 (BRL) (Bankr. S.D.N.Y. Aug 21, 2007)[Docket No. 283];

In re Dana Corp., Ch. 11 Case No. 06-10354 (BRL) (Bankr. S.D.N.Y. Mar. 29, 2006)[Docket



                                                8
No. 740]; In re Penn Traffic Co., Ch. 11 Case No. 03-22945 (ASH) (Bankr. S.D.N.Y. July 9,

2003) [Docket No. 260]; In re Acterna Corp., Ch. 11 Case No. 03-12837 (BRL) (Bankr.

S.D.N.Y. July 9, 2003) [Docket No. 163]; In re Worldcomm, Inc., Ch. 11 Case No. 02-13533

(AJG) (Bankr. S.D.N.Y. Dec. 10, 2002)[Docket No. 2263].

       26.     Here, the approval of the Engagement Letter and appointment of Argus

Management Company (“Argus”) and the Co-CROs is a sound exercise of the Debtors’ business

judgment. Because of Argus, Mr. Bloom and Mr. Baum’s extensive experience as advisors for

troubled companies, the Debtors believe that their retention will greatly facilitate the Debtors’

reorganization, for the benefit of the Debtors’ creditors, shareholders and all parties-in-interest.

       27.     In view of the foregoing, the Debtors firmly believe that under section 363 of the

Bankruptcy Code, the retention of the Argus and the Co-CROs is appropriate and in the best

interests of the Debtors and their estates and creditors.

                                               Notice

       28.     No trustee, examiner, or official committee has been appointed in this chapter 11

case. Notice of this Motion has been given to: (i) the Office of the United States Trustee; (ii)

counsel to the Debtors’ pre-petition secured lender Siam Commercial Bank Public Company

Limited; (iii) the Debtors’ thirty (30) largest unsecured creditors as set forth in the consolidated

list filed with the Debtors’ petitions; (iv) those parties who have requested service of all motions

and pleadings pursuant to Bankruptcy Rule 2002; and (v) all parties entitled to notice pursuant to

Local Bankruptcy Rule 9013-1(b).         The Debtors submit that no other or further notice is

required.

       29.     In light of the nature of the relief requested, the Debtors submit that no further

notice is required.



                                                  9
       WHEREFORE, based on the facts and disclosures above, the Debtors respectfully

request that the Court enter an order in the form proposed hereto as Exhibit B respectively,

granting authority to employ and retain Argus Management Corporation (“Argus”) to provide the

Debtors with chief restructuring officers and related assistance, and related relief.

Dated: March 31, 2020

                                               Dean & Deluca New York, Inc., and its affiliated
                                               Debtors and Debtors-in-Possession


                                               By: /s/ Joseph Baum
                                                   Name: Joseph Baum
                                                   Title: Co-CRO




                                                 10
       Exhibit A

Affidavit of Joseph Baum
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                     :
In re:                                               :              Chapter 11
                                                     :
DEAN & DELUCA NEW YORK, INC.,                        :              Case No. 20-_______(___)
et al.                                               :
                                                     :              Joint Administration Requested
                                  Debtors. 1         :
                                                     :

                      AFFIDAVIT OF JOSEPH BAUM IN SUPPORT OF
                APPLICATION OF THE DEBTORS PURSUANT TO 11 U.S.C. §§ 105(a)
              AND 363(b) FOR (1) AUTHORITY TO DESIGNATE LAWTON BLOOM AND
                  JOSEPH BAUM OF ARGUS MANAGEMENT CORPORATION AS
                          CO-CHIEF RESTRUCTURING OFFICERS AND
                     (2) APPROVAL OF APPOINTMENT OF SUCH OFFICERS


STATE OF NEW YORK                                          )
                                                           ) ss.:
COUNTY OF NEW YORK                                         )

                 JOSEPH BAUM, being duly sworn, deposes and says:

         1.      I am a Managing Director of Argus Management Corporation (“Argus”), a

financial advisory services firm with an office in New York, New York. I submit this affidavit

on behalf of Argus, pursuant to Rule 2014(a) of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), in support of the Debtors’ Application Pursuant to 11 U.S.C. §§ 105(a) and

363(b) for entry of an order authorizing the Debtors to employ and retain Argus to provide the

Debtors with chief restructuring officers and related assistance and managerial services, and




1
         The Debtors in the Chapter 11 Cases and the last four digits of each Debtor's taxpayer identification
         number as as follows: Dean & Deluca New York, Inc. (3111); Dean & Deluca, Inc. (2998); Dean & Deluca
         Brands, Inc. (2878); Dean & Deluca International, LLC (8995); Dean 7 Deluca Small Format, LLC (1806);
         Dean & Deluca Atlanta, LLC (6678); Dean & Deluca Markets, LLC (2674). The registered address for the
         Debtors is 251 Little Falls Drive, Wilmington, Delaware 19808.
related relief, dated March 31, 2020 (the “Application”). Unless otherwise stated, I have personal

knowledge of the facts stated herein.

I.     Proposed Compensation.

       30.     Subject to the Court’s approval, and in accordance with the applicable provisions

of the Bankruptcy Code, the Bankruptcy Rules, the Local Bankruptcy Rules, orders of this Court

and guidelines established by the U.S. Trustee, pursuant to the Engagement Letter, the Debtors

request that Argus will be compensated based on the following hourly rate schedule:

                            Lawton Bloom              $550/hour
                            Joseph Baum               $515/hour
                            Staff                     $225 - $400/hour
                            Paraprofessionals         $100 - $175/hour


       2.      Prior to the Petition Date, the Debtors provided Argus a retainer in the amount of

$250,000. Argus seeks to hold the retainer under the Engagement Letter during these Chapter 11

Cases as security for the payment of fees and expenses incurred under the Engagement Letter.

II.    Argus’ Connections in this Chapter 11 Case.

       3.      In connection with the Debtors’ proposed retention of Argus, an extensive review

(the “Connections Check”) of Argus’ clients, adverse parties and related parties (collectively,

“Firm Connections”) was performed to ascertain whether Argus had any “connection” (as such

term is used in Bankruptcy Rule 2014(a)) with the Debtors herein, their creditors, any other party

in interest herein, or their respective attorneys or accountants, to the extent any such entities were

known at such time (the “Case Parties”).

       4.      Argus has received a list of the Case Parties, as compiled by the Debtors, attached

as Schedule 1 hereto, and has compared this to Argus’s records to determine the existence of any

possible conflicts (the “Conflict Check”). The results of this Conflict Check are disclosed



                                                  2
herein. This list was represented by the Debtors to be comprehensive and include the following

categories of parties: the Debtors and their affiliates, officers and directors of the Debtors and

their affiliates, creditors, equity holders, landlords, professionals, and other parties-in-interest.

        5.      To the best of my knowledge after diligent inquiry, neither Argus, nor any

professional associated with or employed by Argus, has any “connection” (as such term is used

in Bankruptcy Rule 2014(a)) with the Debtors herein, its creditors, any other party in interest

herein, their respective attorneys or accountants, the United States Trustee, or any person

employed in the office of the United States Trustee, except to the extent set forth on Schedule 2.

Notwithstanding any “connection” set forth on Schedule 2, and except as set forth herein, to the

best of my knowledge, any “connection” of Argus to the matched entities is limited to matters

unrelated to the Debtors’ Chapter 11 Cases.

        6.      Notably, in previous years, Argus provided financial consultancy services to the

Debtors. Argus terminated its consultancy engagement with the Debtors on or about March 2,

2018, more than two years prior to its engagement as described in the Application. Argus had no

contact and no professional relationship with the Debtors during the intervening period. At no

time did Argus or any of its personnel serve as a director, officer, or employee of any of the

Debtors prior to the Petition Date. Accordingly, Argus believes it is a “disinterested person” as

defined at Section 101(14)(B) notwithstanding its prior relationship with the Debtors.

        7.      Argus has been involved in a number of unrelated cases with various

professionals involved in this case, both in adverse and non-adverse roles.

        8.      Argus has not and will not represent any of the creditors, investors, potential

acquirers, parties in interest, attorneys, financial advisors, accountants or any other entity in

connection with these Chapter 11 Cases.



                                                   3
           9.    Argus has not, does not, and will not represent any of the entities listed above (or

their affiliates) in matters related to the Debtors or their Chapter 11 Cases.

           10.   Argus will file appropriate supplemental disclosure(s) with the Court to the extent

that additional information concerning any connections is discovered.

           11.   Argus is not a creditor of the Debtors.

           12.   Moreover, Argus does not hold or represent an adverse interest to the Debtors’

estates.


                                                       /s/ Joseph Baum
                                                       Joseph Baum
                                                       Co-CRO




                                                   4
 Schedule 1

Case Parties

(See attached)
                     Entity Name                 Relationship to
                                                      Debtor
Dean & DeLuca, Inc.                                   Debtor
Dean & DeLuca Brands, Inc.                            Debtor
Dean & DeLuca International, LLC                      Debtor
Dean & DeLuca Small Format, LLC                       Debtor
Dean & DeLuca New York, Inc.                          Debtor
Dean & DeLuca Atlanta, LLC                            Debtor
Dean & DeLuca Markets, LLC                            Debtor
D&D Marketing, LLC                               Debtor Affiliate
D&D Productions, LLC                             Debtor Affiliate
D&D Fourteen Ltd.                                Debtor Affiliate
D&D Cafes of NC, LLC                             Debtor Affiliate
D&D Mount Ltd.                                   Debtor Affiliate
D&D Small Format LQ, LLC                         Debtor Affiliate
D&D Consumer Brands Inc.                         Debtor Affiliate
D&D New Jersey, Inc.                             Debtor Affiliate
D&D Espresso DC, Inc.                            Debtor Affiliate
D&D Incorporated                                 Debtor Affiliate
D&D Imports, Inc.                                Debtor Affiliate
D&D Brands Hawaii, LLC                           Debtor Affiliate
Gaetano & Barteau                                Debtor Affiliate
D&D Madison Ave, Inc.                            Debtor Affiliate
D&D Espresso, Inc.                               Debtor Affiliate
D&D Georgetown, Inc.                             Debtor Affiliate
D&D Call Center, Inc.                            Debtor Affiliate
Sorapoj Techakraisri                             Officer/Director
Pace Development Corporation                  Indirect Equity Holder
Pace Food Retail Co., Ltd.                        Equity Holder
Brown Rudnick LLP                                Debtors’ counsel
Argus Management Corporation                       CRO Support
Lawton Bloom                                      Proposed CRO
Joseph Baum                                       Proposed CRO
Siam Commercial Bank Public Company Limited      Secured Creditor
Chapman and Cutler LLP                           Secured Creditor
                                                     Counsel
33 Ninth Retail Owner LLC                            Creditor
SLG Graybar Mesne Lease LLC                          Creditor
Internal Revenue Service Center                      Creditor
Interserv                                            Creditor
OS Development NY LLC.                               Creditor
Us. Foods Inc.                                       Creditor
Accenture LLP                                        Creditor
Laura Lendrum                                        Creditor
United Parcel Service                                Creditor
                                   1
                    Entity Name             Relationship to
                                                Debtor
40 Wall Street LLC                             Creditor
The Chef's Warehouse/Dairyland                 Creditor
Four Seasons Produce Inc.                      Creditor
Lagardere Unlimited Consulting, LLC            Creditor
Ernst & Young LLP                              Creditor
Andrew Adams Inc.                              Creditor
North Rip Trading, Inc.                        Creditor
Mcgriff, Seibels & Williams, Inc.              Creditor
Jamestown Premier Malibu Village, LP           Creditor
Finch & Partners                               Creditor
Cushman & Wakefield, Inc.                      Creditor
Ministry Of Finance                            Creditor
Luxe Collective Group                          Creditor
Cooling Guard                                  Creditor
Hale & Hearty                                  Creditor
I Am Other Ventures, LLC                       Creditor
Meade Digital Enterprises Corp.                Creditor
Oasis Staffing                                 Creditor
Nahan                                          Director
Rsj Group Corporation/Rosanjin                 Creditor
Mariage Freres International S.A.              Creditor
Linda Riffkin                              SDNY U. S. Trustee
Andrea B. Schwartz                         SDNY U. S. Trustee
Hon. Cecelia G. Morris                          Judge
Hon. Stuart M. Bernstein                        Judge
Hon. Shelley C. Chapman                         Judge
Hon. Robert D. Drain                            Judge
Hon. James L. Garrity Jr.                       Judge
Hon. Martin Glenn                               Judge
Hon. Robert E. Grossman                         Judge
Hon. Sean H. Lane                               Judge
Hon. Michael E. Wiles                           Judge




                                       2
                                          Schedule 2

Argus has retained Brown Rudnick in the past in connection with an unrelated litigation matter.

Argus and Brown Rudnick either currently or historically have worked together in the following
unrelated matters:

       1) Argus currently provides financial advisory services with respect to an unrelated
          dispute where Brown Rudnick is special outside counsel;

       2) Argus currently serves as Chief Restructuring Officer and a member of the board of
          directors in a restructuring matter where Brown Rudnick is special counsel;

       3) Argus is retained as an expert witness where Brown Rudnick is counsel to a Plan
          Trustee;

       4) In or around 2012, Brown Rudnick represented an unrelated client in connection with
          restructuring and related issues. In that case Brown Rudnick recommended Argus,
          and Argus was retained as financial/restructuring advisor; and

       5) Argus formerly served as Chief Restructuring Officer in the HMP Services Holding
          Sub III, LLC, et al., Chapter 11 case in Delaware and the Partsearch Technologies,
          Inc. and Aereo, Inc. Chapter 11 cases in the Southern District of New York, in which
          Brown Rudnick, LLP was retained as co-counsel to the Debtors.

Argus and Chapman and Cutler LLP either currently or historically have worked together on the
following unrelated matters:

   1) Argus currently serves as Chief Restructuring Officer and a member of the board of
      directors of a company whose only remaining asset is a pending tax refund where
      Chapman and Cutler LLP represents the agent for company’s senior lender group who is
      also an equity holder;

   2) Argus currently serves as a member of the board of directors responsible for winding
      down a company where Chapman and Cutler LLP represents the senior lender. The
      company has no assets and the only pending items is filing final tax returns; and

   3) In 2010, Argus served Chief Restructuring Officer in a restructuring matter where
      Chapman and Cutler represented the agent for the lender group.
  Exhibit B

Proposed Order
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                        :
In re:                                                  :               Chapter 11
                                                        :
DEAN & DELUCA NEW YORK, INC.,                           :               Case No. 20-_______(___)
et al.                                                  :
                                                        :               Joint Administration Requested
                                    Debtors. 1          :
                                                        :

               ORDER GRANTING DEBTORS’ APPLICATION
              PURSUANT TO 11 U.S.C. §§ 105(a) AND 363(b) FOR
    AUTHORITY TO (1) DESIGNATE LAWTON BLOOMAND JOSEPH BAUM OF
    ARGUS MANAGEMENT CORPORATION AS CO-CHIEF RESTRUCTURING
     OFFICERS AND (2) APPROVE THE APPOINTMENT OF SUCH OFFICERS

         Upon the Debtors’ application (the “Application”) 2 pursuant to 11 U.S.C. §§ 105(a) and

363(b) for entry of an order authorizing the Debtors to employ and retain Argus Management

Corporation (“Argus”) to provide the Debtors with chief restructuring officers and related

assistance and managerial services, and related relief, the Court finds that jurisdiction over this

matter is proper and that notice of the Application and the hearing thereon was sufficient under

the circumstances, and upon the record herein after due deliberation thereon, good and sufficient

cause exists for the relief granted herein:

         It is hereby ORDERED, ADJUDGED AND DECREED that:




1
         The Debtors in the Chapter 11 Cases and the last four digits of each Debtor's taxpayer identification
         number as as follows: Dean & Deluca New York, Inc. (3111); Dean & Deluca, Inc. (2998); Dean & Deluca
         Brands, Inc. (2878); Dean & Deluca International, LLC (8995); Dean 7 Deluca Small Format, LLC (1806);
         Dean & Deluca Atlanta, LLC (6678); Dean & Deluca Markets, LLC (2674). The registered address for the
         Debtors is 251 Little Falls Drive, Wilmington, Delaware 19808.
2
         Unless the context indicates otherwise, capitalized terms not defined herein shall have the meaning ascribed
         to them in the Application.



                                                            2
The Application is GRANTED to the extent set forth herein.

       1.      The Debtors are authorized, pursuant to Section 363(b) of the Bankruptcy Code,

Bankruptcy Rules 2014(a) and 2016, and Local Bankruptcy Rules 2014-1 and 2016, to employ

and retain Argus to provide the services of Lawton Bloom and Joseph Baum as Co-Chief

Restructuring Officers of the Debtors, on the terms described in the Application and the

Engagement Letter.

       2.      Argus and its affiliates shall not act in any other capacity than that described in

the Application and the Engagement Letter in connection with the above-captioned case.

       3.      Mssrs. Bloom and Baum shall continue to act as Co-CROs under the direction,

control and guidance of the Debtors’ director(s) and shall serve at their pleasure.

       4.      In the event the Debtors seek to have Argus personnel assume executive officer

positions that are different than the positions disclosed in the Application and the Engagement

Letter, or to materially change the terms of the engagement by either (i) modifying the functions

of personnel, (ii) adding new personnel, or (iii) altering or expanding the scope of the

engagement, a motion to modify the retention shall be filed.

       5.      No principal, employee or independent contractor of Argus and its affiliates shall

serve as a director of the above-captioned Debtors during the pendency of the above-captioned

Chapter 11 Cases.

       6.      The Debtors are permitted to indemnify those persons serving as executive

officers on the same terms as provided to the Debtors’ other officers and directors.

       7.      There shall be no indemnification of Argus or its affiliates except as set forth in

the Application and the Engagement Letter.

       8.      Except to the extent otherwise provided herein, and notwithstanding that Argus

shall be compensated pursuant to Section 363(b) of the Bankruptcy Code, Argus shall file fee


                                                 3
applications for interim and final allowance of compensation and reimbursement of expenses in a

manner consistent with the requirements of Sections 330 and 331 of the Bankruptcy Code, the

Bankruptcy Rules, Local Bankruptcy Rules, orders of this Court, and the U.S. Trustee’s

guidelines for compensation and reimbursement of expenses. Argus shall comply with any order

entered by the Court regarding interim compensation of professionals.

       9.      Argus and its professionals shall be excused from any requirement to maintain

detailed time records in connection with the services rendered pursuant to the Engagement

Letter; provided, however, that Argus will nonetheless maintain daily records, in summary

format, which shall indicate the total hours incurred by each professional for each day, in one

half hour (.5) increments, and a brief description of the nature of the work performed, and

present such records together with its fee applications.

       10.     All requests by Argus for the payment of indemnification as set forth in the

Application and/or Engagement Letter shall be made by means of an application to the Court and

shall be subject to review by the Court to ensure that payment of such indemnity conforms to the

terms of the Application and/or Engagement Letter and is reasonable under the circumstances of

the litigation or settlement in respect of which indemnity is sought, provided however, that in no

event shall Argus be indemnified in the case of its own bad-faith, self-dealing, breach of

fiduciary duty (if any), gross negligence or willful misconduct.

       11.     In the event that Argus seeks reimbursement from the Debtors for attorneys’ fees

and expenses in connection with the payment of an indemnity claim pursuant to the Application

and/or Engagement Letter, the invoices and supporting time records for the attorneys’ fees and

expenses shall be included in Argus’s own applications, both interim and final, and these

invoices and time records shall be subject to the Amended Guidelines, the UST Guidelines and




                                                 4
the approval of the Bankruptcy Court pursuant to Sections 330 and 331 of the Bankruptcy Code

without regard to whether such attorney[s] have been retained under Section 327 of the

Bankruptcy Code, and without regard to whether such attorneys’ services satisfy Section

330(a)(3)(C) of the Bankruptcy Code.

         12.   Argus shall disclose any and all facts that may have a bearing on whether the

firm, its affiliates, and/or any individuals working on the engagement hold or represent any

interest adverse to the Debtors, their creditors, or other parties in interest. The obligation to

disclose identified in the foregoing sentence is a continuing obligation.

         13.   The Debtors are authorized to take all actions necessary to effectuate the relief

granted pursuant to this Order in accordance with the Application.

         14.   The Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation of this Interim Order.


Dated: _____________, 2020                    ____________________________________
                                              United States Bankruptcy Judge
63712344 v7




                                                 5
